Citation Nr: 0010211	
Decision Date: 04/17/00    Archive Date: 04/28/00

DOCKET NO.  97-28 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
prior to October 7, 1996 for bronchial asthma with chronic 
obstructive pulmonary disease.

2.  Entitlement to a current evaluation in excess of 60 
percent for bronchial asthma with chronic obstructive 
pulmonary disease.

3.  Entitlement to an evaluation in excess of 10 percent for 
bilateral defective hearing.

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to November 
1974.

In a rating decision of April 1995, the Regional Office (RO) 
continued a previous 10 percent evaluation for service-
connected bilateral defective hearing under the "old" 
schedular criteria for the evaluation of service-connected 
hearing loss in effect prior to December 18, 1987.  The 10 
percent evaluation in question was continued on the basis 
that the veteran's service-connected hearing loss was "about 
the same" as previously indicated, notwithstanding the fact 
that, under the schedular criteria currently in effect, the 
veteran's service-connected defective hearing warranted no 
more than a noncompensable evaluation.

In a rating decision of October 1996, the RO granted a 100 
percent evaluation pursuant to the provisions of 38 C.F.R. 
§ 4.30 (1998) for service-connected hearing loss, effective 
from January 22, 1996, the date of the veteran's 
hospitalization for removal of a left acoustic neuroma.  
Effective April 1, 1996, a 20 percent evaluation was assigned 
for the veteran's service-connected bilateral defective 
hearing, based on increased hearing loss following the 
aforementioned surgery.

In a decision of April 1998, the RO found that the October 
1996 rating decision granting a 20 percent evaluation for 
service-connected defective hearing and a temporary total 
disability evaluation pursuant to the provisions of 38 C.F.R. 
§ 4.30 (1998) had been clearly and unmistakably erroneous, in 
that the veteran's left acoustic neuroma was a nonservice-
connected condition.  Accordingly, the veteran's 20 percent 
evaluation for service-connected bilateral hearing loss was 
reduced to 10 percent, the evaluation in effect prior to the 
veteran's surgery for his nonservice-connected acoustic 
neuroma.

In a rating decision/Supplemental Statement of the Case dated 
in October and November 1999, the RO granted a 60 percent 
evaluation for service-connected bronchial asthma, effective 
from October 7, 1996, the date of the change in regulations 
governing the schedular criteria for evaluation of service-
connected diseases of the trachea and bronchi.  

The Board observes that, in a rating decision of October 
1998, the RO denied entitlement to a total disability rating 
based upon individual unemployability.  While in 
correspondence of November 1998, the veteran voiced his 
disagreement with that denial of benefits, the RO has yet to 
issue a Statement of the Case addressing the issue of a total 
disability rating based upon individual unemployability.  The 
Board notes that, where there has been an initial RO 
adjudication of a claim and a notice of disagreement has been 
filed as to its denial, thereby initiating the appellate 
process, the appellant is entitled to a Statement of the 
Case, and the RO's failure to issue a Statement of the Case 
is a procedural defect requiring remand.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).  Accordingly, the issue of 
entitlement to a total disability rating based upon 
individual unemployability will be the subject of the REMAND 
portion of this decision.  


FINDINGS OF FACT

1.  Prior to October 7, 1996, the veteran's service-connected 
bronchial asthma was no more than moderate in severity, 
characterized by rather frequent asthmatic attacks (separated 
by only 10- to 14-day intervals) with moderate dyspnea on 
exertion between attacks.

2.  The veteran's service-connected bronchial asthma is 
presently characterized by an FEV-1 of 40 to 55 percent of 
predicted, or an FEV-1/FVC of 40 to 55 percent, or at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (that is, at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids.  

3.  Prior to the veteran's surgery for removal of a 
nonservice-connected left acoustic neuroma in January 1996, 
his service-connected hearing loss was characterized by Level 
I hearing in the right ear, and Level X hearing in the left 
ear.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent for service-
connected bronchial asthma with chronic obstructive pulmonary 
disease prior to October 7, 1996 is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Code 6602 
(1996).

2.  A current evaluation in excess of 60 percent for service-
connected bronchial asthma with chronic obstructive pulmonary 
disease is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, Code 6602 (1999).  

3.  An evaluation in excess of 10 percent for service-
connected bilateral defective hearing is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85 and Part 4, 
Codes 6100, 6101 (1996-1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On Department of Veterans Affairs (VA) audiometric 
examination in December 1994, pure tone air conduction 
threshold levels, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
0
40
70
LEFT
25
95
105
105

Speech discrimination ability in the veteran's right ear was 
96 percent, with 44 percent speech discrimination in the 
veteran's left ear.  

On subsequent VA audiometric examination in October 1995, 
pure tone air conduction threshold levels, in decibels, were 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
5
45
75
LEFT
50
100
100*
105

(The 100 decibel threshold at 3,000 Hertz in the veteran's 
left ear is extrapolated from available data in order to 
facilitate the rating process.)  Speech discrimination 
ability in the veteran's right ear was 100 percent, with 40 
percent speech discrimination ability in the left ear.  

In January 1996, the veteran was hospitalized at a VA medical 
facility.  At the time of admission, it was noted that the 
veteran was being "worked up" for a left acoustic neuroma.  
Reportedly, prior magnetic resonance imaging had disclosed an 
acoustic neuroma on the veteran's left side.  On January 24, 
1996, the veteran underwent surgical resection of his left 
acoustic neuroma.  The pertinent diagnosis noted at the time 
of discharge was status post resection of left acoustic 
neuroma.

On VA ear, nose, and throat examination in September 1996, it 
was noted that the veteran had suffered from a hearing loss 
for approximately 30 to 40 years.  Additionally noted was 
that the veteran had "no hearing" in his left ear due to 
acoustic neuroma surgery in January 1996.  The pertinent 
diagnoses were acoustic neuroma of the left ear, 
postoperative removal of tumor; and left hearing loss.

During the course of a VA audiometric examination in 
September 1996, the veteran stated that, in January 1996, he 
had undergone the surgical removal of an acoustic neuroma.  
Audiometric examination revealed pure tone air conduction 
thresholds levels, in decibels, as follows:  




HERTZ



1000
2000
3000
4000
RIGHT
20
20
60
80
LEFT
105+
105+
105+
105+

The pure tone average for the frequencies 1,000, 2,000, 
3,000, and 4,000 Hertz in the veteran's right ear was 45 
decibels, with a corresponding average in the veteran's left 
ear of 105-plus decibels.  Speech discrimination ability in 
the veteran's right ear was 76 percent, with 0 percent 
discrimination ability in the left ear.  

On VA pulmonary/respiratory examination in September 1996, 
the veteran gave a history of asthma, characterized by 
occasional attacks of wheezing and gasping for breath.  
According to the veteran, at times, his asthma became "pretty 
bad," with episodes lasting "as long as 2 to 3 days."  
Reportedly, these episodes were precipitated by upper 
respiratory infections.  The veteran stated that his 
breathing was not as good as it used to be, even between his 
asthma attacks.

On physical examination, the frequency of the veteran's 
asthma attacks was described as "variable," occurring every 2 
to 3 months.  There was no evidence of any cyanosis or 
clubbing of extremities, nor any productive cough or sputum.  
The veteran complained of asthmatic attacks on slight 
exertion at rest, and stated that, "in between," he 
experienced dyspnea on moderate to severe exertion.  There 
was no evidence of any infectious disease, and the veteran's 
lung fields were described as "clear."  

Radiographic examination of the veteran's lung fields, 
likewise conducted in September 1996, revealed the presence 
of generalized emphysema with parenchymal scarring of the 
left base and blunting of the left hemidiaphragm. The 
remainder of the veteran's lung fields were clear.  The 
radiographic impression was of no significant interval 
change, with mild generalized emphysema and scarring in the 
left base.  

Pulmonary function testing conducted in September 1996 showed 
a prebronchodilator FEV-1 of 37 percent of predicted, with an 
FEV-1/FVC of 77 percent of predicted.  Postbronchodilator, 
the veteran's FEV-1 was 48 percent of predicted, with an FEV-
1/FVC of 77 percent of predicted.  Noted at the time of 
pulmonary function testing was that the veteran exhibited a 
decreased FEV-1 and FVC, as well as a decreased FEV-1/FVC 
characteristic of moderate obstructive ventilatory 
impairment, with marked improvement after bronchodilators.  
The clinical impression was of moderate airflow obstruction 
with a significant response to bronchodilators.

In October 1997, a VA ear, nose, and throat examination was 
undertaken.  At the time of examination, it was noted that 
the veteran was being seen for evaluation "status post 
acoustic neuroma."  Reportedly, the veteran had experienced a 
"complete left (ear) hearing loss since surgery."  The 
pertinent diagnosis was sensorineural hearing loss, status 
post acoustic neuroma.

On VA neurologic examination in October 1997, it was noted 
that the veteran had undergone resection of a left acoustic 
neuroma, following which he became "totally deaf" in the left 
ear.  On VA examination of the veteran's brain conducted in 
October 1997, the veteran stated that, since the time of his 
surgery, he had been "totally deaf on the left."  The 
pertinent diagnosis was status post removal of left acoustic 
neuroma in 1996, with total left deafness secondary to such 
surgery.

In October 1997, a VA audiometric examination was 
accomplished.  At the time of examination, pure tone air 
conduction threshold levels, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
25
25
60
80
LEFT
105+
105+
105+
105+

The pure tone average for the frequencies 1,000, 2,000, 
3,000, and 4,000 Hertz in the veteran's right ear was 47 
decibels, with a similar average in the veteran's left ear of 
105-plus decibels.  Speech discrimination in the veteran's 
right ear was 96 percent, with 0 percent speech 
discrimination ability in the left ear.  

VA radiographic studies of the veteran's chest conducted in 
early March 1998 were consistent with chronic obstructive 
pulmonary disease and a possible small amount of left pleural 
effusion accompanied by thickening at the base of the oblique 
fissure bilaterally and bilateral pleural thickening. 

Subsequent radiographic studies of the veteran's chest 
conducted in February 1999 once again noted the presence of 
blunting of the left costophrenic sulcus due to old pleural 
thickening, though with no significant interval change since 
the time of a prior study in March 1998.

On VA audiometric examination in late April 1999, the veteran 
gave a history of prior surgery for removal of an acoustic 
neuroma in January 1996.  Pure tone air conduction threshold 
levels, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
25
20
70
75
LEFT
105+
105+
105+
105+

The pure tone average for the frequencies 1,000, 2,000, 
3,000, and 4,000 Hertz in the veteran's right ear was 47 
decibels, with a similar average in the veteran's left ear of 
105-plus decibels.  Speech discrimination ability in the 
veteran's right ear was 92 percent, with 0 percent 
discrimination ability in the left ear.  

In late April 1999, a VA respiratory/pulmonary examination 
was accomplished.  At the time of examination, the veteran 
gave a history of asthma, as well as various other 
nonservice-connected respiratory problems.  Current 
medications included Ipratropium and Albuterol inhalers, to 
be administered at the rate of two puffs, four times per day.  

On physical examination, the veteran stood 6 foot 1 inches 
tall, with a maximum and present weight of 191.5 pounds.  In 
general, he was "well developed, well nourished, and 
ambulatory."  Additionally noted was that the veteran was in 
no acute distress, and that his chest was symmetrical, with 
good expansion.  The veteran's lungs were clear to 
auscultation and percussion, and there was no evidence of 
edema or cyanosis.  The pertinent diagnoses were chronic 
obstructive pulmonary disease, asbestosis, and bronchial 
asthma.

On VA pulmonary function testing, likewise conducted in late 
April 1999, the veteran displayed a prebronchodilator FEV-1 
if 47 percent of predicted, and an FEV-1/FVC of approximately 
86 percent of predicted.  The clinical impression was of mild 
obstructive lung disease, with a mild reduction of vital 
capacity suggestive of overinflation or nonexistent 
restrictive lung impairment.

Analysis

The veteran in this case seeks increased evaluations for 
service-connected bronchial asthma, as well as for bilateral 
defective hearing.  In that regard, disability evaluations, 
in general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 1998); 38 C.F.R. Part 4 (1998).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1998).  However, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).


I.  Entitlement to an Evaluation for Bronchial Asthma with 
Chronic
Obstructive Pulmonary Disease in Excess of 30 Percent Prior
to October 7, 1996, and in Excess of 60 Percent Currently

As regards the veteran's claim for an increased evaluation 
for his service-connected respiratory disorder, the Board 
notes that, effective October 7, 1996, the schedular criteria 
for the evaluation of service-connected respiratory/pulmonary 
disorders, and diseases of the trachea and bronchi underwent 
revision.  In that regard, where a law or regulation changes 
after a claim is filed or reopened, but before the 
administrative or judicial appeals process has bee concluded, 
the version of the law or regulation most favorable to the 
appellant must apply unless Congress or the Secretary 
provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, the United States Court of Appeals for 
Veterans' Claims (Court), in Rhodan v. West, 12 Vet. App. 55 
(1999), in addressing the effective date of revised criteria 
for the evaluation of service-connected mental disorders, 
held that:

Regardless of the exact administrative 
posture of the proposed changes to the 
regulations, there is no doubt as to 
which version was applicable at the time 
of either [Board] decision at issue here.  
It is well settled that the rule making 
procedures of the Administrative 
Procedure Act (APA), 5 U.S.C. §§ 552, 553 
govern the VA regulatory process.  See 38 
U.S.C. § 501(c), (d); Fugere v. 
Derwinski¸1 Vet. App. 103, 107 (1990).  
Sections 553(d) and 552(a)(1)(D) of Title 
5 mandate, absent some specific 
exceptions listed at Section 553(d)(1) - 
(3), that the effective date of a 
regulation must be 30 days after the date 
of publication of the adopted regulation 
in the Federal Register.  Until the 
statutory 30 days have passed, the 
regulation is not lawfully effective.  
See Rowell v. Andrus, 631 F.2d 699, 704 
(10th Cir. 1980).  Thus, prior to 
November 7, 1996, (the effective date of 
the revised regulations), the revised 
regulations at issue here were not 
lawfully effective.

Nor do the revised regulations allow for 
their retroactive application prior to 
November 7, 1996.  When the Secretary 
adopted the revised mental disorder 
rating schedule and published it in the 
Federal Register, the publication clearly 
stated an effective date of November 7, 
1996.  Because the revised regulations 
expressly stated an effective date and 
contained no provision for retroactive 
applicability, it is evident that the 
Secretary intended to apply those 
regulations only as of the effective 
date.  See Allin v. Brown, 6 Vet. App. 
207, 211 (1994).  The Secretary's legal 
obligation to apply November 7, 1996 as 
the effective date of the revised 
regulations prevents the application, 
prior to that effective date, of the 
liberalizing law rule stated in Karnas.  
"[W]here compensation, dependency and 
indemnity compensation, or pension is 
awarded or increased pursuant to any Act 
or administrative issue, the effective 
date of such an award or increase...shall 
not be earlier than the effective date of 
the Act or administrative issue."  
38 U.S.C. § 5110(g).  This effective date 
rule prevents the application of a later, 
liberalizing law to a claim prior to the 
effective date of the liberalizing law.  
See DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); see also McCay v. Brown, 
9 Vet. App. 183, 187 (1996) ("plain 
language of Section 5110(g) prohibits a 
retroactive award prior to the effective 
date of the legislation"), aff'd, 106 
F.3d. 1577 (Fed. Cir. 1997).  
Accordingly, the Court holds that for any 
day prior to November 7, 1996, the Board 
could not apply the revised mental 
disorder rating schedule to a claim.

Rhodan v. West, 12 Vet. App. at 57.

Under the above analysis, the claimant, as a matter of law, 
could not receive a rating on the basis of the revised 
criteria for the evaluation of service-connected mental 
disabilities prior to November 17, 1996.

The Board notes that subsequently, the United States Court of 
Appeals for the Federal Circuit vacated Rhodan in Haywood v. 
West, No. 99-7056 (Fed. Cir. October 28, 1999).  Haywood 
involved an appeal over the issue of entitlement to fees and 
costs under the Equal Access to Justice Act.  Haywood argued 
that the Government's position was not substantially 
justified because the Board did not sua sponte reconsider its 
decision following a change in the applicable law that 
occurred during his 120-day period for appeal following the 
date of the Board's decision.  The Federal Circuit expressly 
noted that it was vacating Rhodan and remanding to the Court 
for adjudication of the statutory challenge raised by Mr. 
Haywood concerning the "punitive" duty of the Board to sua 
sponte reconsider its decision, and "[t]he only thing we 
decide in this opinion is that the case is remanded for 
further adjudication" by the Court.  In light of these 
circumstances, the Board acknowledges that Rhodan is not 
currently a controlling precedent.  Nonetheless, the Board 
finds the statutory analysis persuasive as to whether rating 
criteria are retroactively applicable prior to their 
effective dates.  Nothing argued or decided in Haywood 
facially challenges the analysis as to the retroactive 
applicability of the change in the rating criteria.

Based on the aforementioned discussion, it is clear that, 
prior to October 7, 1996, evaluation of the veteran's 
service-connected bronchial asthma with chronic obstructive 
pulmonary disease was to have taken place under those 
regulations in effect at the time.  In that regard, the 30 
percent evaluation in effect for the veteran's service-
connected bronchial asthma prior to October 7, 1996 
contemplated the presence of moderate, rather frequent 
asthmatic attacks (separated by only 10- to 14-day intervals) 
with moderate dyspnea on exertion between attacks.  An 
increased, which is to say, 60 percent evaluation under those 
same schedular criteria would require demonstrated evidence 
of severe frequent attacks of asthma (that is, one or more 
attacks weekly), with marked dyspnea on exertion between 
attacks and only temporary relief by medication, precluding 
more than light manual labor.  38 C.F.R. Part 4, Code 6602 
(effective prior to October 7, 1996).

The Board notes that, at the time of the aforementioned VA 
respiratory examination in September 1996, the veteran 
complained of asthmatic attacks characterized by wheezing and 
gasping for breath, which lasted "as long as 2 to 3 days."  
However, these attacks occurred for the most part only once 
every 2 to 3 months.  There was no evidence of any cyanosis 
or clubbing of the veteran's extremities, and dyspnea was 
present only on moderate to severe exertion.  At no time was 
there noted the presence of asthma attacks occurring one or 
more times weekly, or of marked dyspnea on exertion, with 
only temporary relief by medication.  Under such 
circumstances, the 30 percent evaluation in effect prior to 
October 7, 1996 was appropriate, and an increased rating is 
not warranted. 

Regarding the veteran's claim for a current evaluation in 
excess of 60 percent for service-connected asthma with 
chronic obstructive pulmonary disease, the Board notes that, 
effective October 7, 1996, a 60 percent evaluation requires 
demonstrated evidence of an FEV-1 at 40 to 55 percent of 
predicted, or an FEV-1/FVC of 40 to 55 percent, or at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (that is, at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids.  In order to warrant an increased, which is 
to say, 100 percent evaluation, there would, of necessity, 
need to be demonstrated an FEV-1 of less than 40 percent of 
predicted, or an FEV-1/FVC of less than 40 percent, or more 
than one attack per week, with episodes of respiratory 
failure, or daily use of systemic (that is, oral or 
parenteral) high dose corticosteroids or immunosuppressant 
medications.  38 C.F.R. Part 4, Code 6602 (1998).

In the present case, at the time of the aforementioned VA 
radiographic studies in March 1998, there was noted, among 
other things, the presence of chronic obstructive pulmonary 
disease, in conjunction with a "possible" small amount of 
left pleural effusion.  While on recent VA 
respiratory/pulmonary examination in April 1999, the 
veteran's lungs were clear to auscultation and percussion, it 
was additionally noted that the veteran had been prescribed, 
and was currently utilizing, two oral inhalers.  Pulmonary 
function testing, likewise conducted in April 1999, was 
significant for an FEV-1 of 47 percent of predicted, 
consistent with mild obstructive lung disease.  Such findings 
fall squarely within the confines of a 60 percent evaluation 
for service-connected bronchial asthma.  At no time has the 
veteran demonstrated an FEV-1 of less than 40 percent, or an 
FEV-1/FVC of less than 40 percent sufficient to warrant the 
assignment of a 100 percent evaluation for service-connected 
bronchial asthma.  Under such circumstances, the 60 percent 
evaluation currently in effect is appropriate, and an 
increased rating is not warranted.

The Board concedes that, at the time of VA pulmonary function 
testing in September 1996, the veteran exhibited certain 
clinical findings, specifically, an FEV-1, which would 
arguably warrant the assignment of an increased evaluation 
pursuant to the schedular criteria which became effective 
October 7, 1996.  However, as previously noted, those 
schedular criteria could be applied no earlier than the 
effective date of the regulation in question.  Accordingly, 
the 30 percent evaluation in effect for the veteran's 
service-connected bronchial asthma prior to October 7, 1996 
was appropriate.  

II.  Entitlement to an Evaluation in Excess of 10 Percent for
Service-Connected Bilateral Defective Hearing

The Board notes that, effective June 10, 1999, the schedular 
criteria for the evaluation of service-connected ear diseases 
and, specifically, hearing loss, underwent revision.  As 
previously noted, where a law or regulation changes after a 
claim has been allowed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  As there is no indication that the 
Secretary has precluded application of either the "old" or 
"amended" version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased evaluation for service-connected bilateral 
defective hearing be evaluated under the pertinent 
regulations effective both before and after the June 10, 
1999, changes to the rating schedule.  Bernard v. Brown, 
4 Vet. App. 384 (1995).  However, in the case at hand, the 
disability in question (hearing loss) does not fall within 
those sections of the rating schedule which underwent 
substantive change.  Accordingly, for all intents and 
purposes, the appropriate evaluation to be assigned the 
veteran's service-connected hearing loss may be determined 
under either the "old" or "new" schedular criteria.  

In that regard, the Board notes that, based on a VA 
audiometric examination conducted in December 1994, the pure 
tone average for the frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz in the veteran's right ear was 34 decibels, with 
accompanying speech discrimination ability of 96 percent.  
The pure tone average for those same four frequencies in the 
veteran's left ear was 82 decibels, with speech 
discrimination ability of 44 percent.  These findings 
correspond to Level I hearing in the veteran's right ear and 
Level IX hearing in the veteran's left ear, commensurate with 
a noncompensable evaluation.  However, this "noncompensable" 
evaluation was a function primarily of the "new" schedular 
criteria for evaluation of service-connected defective 
hearing which became effective December 18, 1987, and not of 
any significant change in the veteran's hearing.  
Consequently, the 10 percent evaluation previously in effect 
for the veteran's service-connected defective hearing was 
continued.  See Fugere v. Derwinski, 1 Vet. App. 103 (1990).

On subsequent VA audiometric examination in October 1995, 
just prior to the veteran's surgery for removal of a left 
acoustic neuroma, the pure tone average for the frequencies 
1,000, 2,000, 3,000, and 4,000 Hertz in the veteran's right 
ear was 34 decibels, with speech discrimination ability of 
100 percent.  The pure tone average for those same four 
frequencies in the veteran's left ear was 89 decibels, with 
corresponding speech discrimination of 40 percent.  Such 
findings correspond to Level I hearing in the right ear, and 
Level X hearing in the veteran's left ear, commensurate with 
a 10 percent evaluation for service-connected defective 
hearing.  

The Board observes that, subsequent to the veteran's surgery 
for removal of a left acoustic neuroma, he lost all hearing 
in his left ear.  However, this "total" loss of hearing in 
the veteran's left ear was clearly due to a nonservice-
connected acoustic neuroma, and not a function of the 
veteran's service-connected disability.  Under such 
circumstances, the Level X designation assigned the veteran's 
left ear prior to his surgery would remain in effect for the 
indefinite future.  See 38 C.F.R. § 4.14 (the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided).  An increased evaluation would only be 
warranted were the veteran's service-connected right ear to 
undergo deterioration sufficient to warrant the assignment of 
such evaluation.  

In that regard, on recent VA audiometric examinations 
conducted in October 1997 and April 1999, the veteran's 
service-connected right ear has maintained a Level I 
designation.  That designation, when taken in conjunction 
with the aforementioned Level X designation, justifies the 
assignment of no more than a 10 percent evaluation for 
service-connected bilateral defective hearing.  See 38 C.F.R. 
Part 4, Code 6100 (1998).  Accordingly, the veteran's claim 
for an increased evaluation for bilateral defective hearing 
must be denied. 


ORDER

An evaluation in excess of 30 percent prior to October 7, 
1996 for bronchial asthma with chronic obstructive pulmonary 
disease is denied.

A current evaluation in excess of 60 percent for bronchial 
asthma with chronic obstructive pulmonary disease is denied.  

An evaluation in excess of 10 percent for service-connected 
bilateral defective hearing is denied.


REMAND

In addition to the above, the veteran in this case seeks 
entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.  In that regard, and as noted above, the veteran 
has filed a notice of disagreement with an October 1998 
rating decision denying entitlement to just such a benefit.  
It now remains for the RO to issue a Statement of the Case 
regarding that issue, thereby informing the veteran of past 
evidentiary and adjudicatory events which affect his claim, 
as well as the need for his filing of a VA Form 9 in order to 
perfect his appeal.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995).  Accordingly, the case is REMANDED to the RO for the 
following action:

The RO should issue a Statement of the 
Case with respect to the issue of 
entitlement to a total disability rating 
based upon individual unemployability, 
and inform the veteran of the 
requirements for perfection of his appeal 
to the Board.  If the veteran timely 
files a substantive appeal as to this 
matter, the RO should then proceed in 
accordance with appellate procedures 
governing the certification of appeals to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



- 14 -


